Title: To James Madison from Samuel Greenhow, 16 November 1813
From: Greenhow, Samuel
To: Madison, James


        
          Sir.
          Richmond 16th. Novr. 1813.
        
        Perhaps I should apologize for intruding on you, when your mind must be earnestly engaged by affairs of the greatest moment to our Country; I can offer no other apology, than will appear from the object of my letter.
        
        An Association for the purchase and distribution of Bibles among the poor of our State has been recently formed in Virginia; I take leave to inclose a copy of the address & constitution of that association, which I hope you will find time to peruse.
        Should you approve our Object, I shall hope for your aid to the funds of the association. Such assistance as you may be disposed to give, may be forwarded either to myself as Treasurer, or to The revd. Jno. H. Rice as corresponding secretary of the Bible Society of Virginia, in this place.
        If we consider the Bible as a work of inspiration, surely there can be no charity greater, than that, which would place it in the hands of the poor, who can not purchase it. If to inculcate pure morality and encourage a peaceable deportment among Citizens be desirable; then the distribution of the Gospel of Christ will be anxiously wished for.
        If it be grateful to us, to open a fountain of Spiritual Comfort and pour a Stream of consolation into the bosoms of poor and pious believers, I think we shall be ready to aid any scheme by which the Holy Scriptures shall find their way into every house.
        If ignorance be inimical to the welfare of our Republic; and if religion excites parents to greater care in the Education of their offspring, then, to place within reach of the poor, this only external guide to religion will prove a great political benefit to our Country.
        If I am right in these inferences, I may certainly hope for your patronage to our infant association. I am aware that persons holding conspicuous Stations in Society, are much troubled with applications of this Sort; and therefore I hesitated to write, but on more reflexion, I believed it to be a duty, and have therefore performed it, I confess, not without reluctance. I have endeavored to do it with plainness; & respectfully. I am with unfeigned Respect yrs. &c.
        
          Samuel Greenhow
        
      